DETAILED ACTION
This is the initial Office action for application SN 17/424,383 having an effective date of 20 July 2021 and a Foreign priority date of 23 January 2019 (Germany).  A preliminary amendment was filed on 20 July 2021.  Claims 1-15 and 17 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is requested that applicant submit an English language translation of JP H07228881 A which was cited in the International Search Report. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed estolide esters are obtained by a reaction (i.e., esterification); however, since there are no reaction conditions nor reactant ratios recited in the claims for any of the 7 different reactants, it is impossible to determine exactly what is being claimed, especially since the desired reaction product(s) are not set forth in the claims.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al (US 2017/0247316).
Thompson et al [“Thompson”] disclose polyol estolides which may be suitable for use as biodegradable base oil stocks and lubricants, or as lubricant additives [0001].  Thompson discloses estolide compounds, polyol estolide compounds and compositions, and methods of making same.  In certain embodiments, the polyol estolides comprise at least one compound selected from Formula I [0003].  
Thompson discloses in certain embodiments, hydroxy fatty acids may be polymerized or homopolymerized by reacting the carboxylic acid functionality of one fatty acid with the hydroxyl functionality of a second fatty acid.  Exemplary hydroxyl fatty acids include ricinoleic acid [0104].  
Thompson discloses in certain embodiments the compounds may comprise a mixture of polyol estolide compounds having estolide residues of varying size and complexity [0121].  Thompson teaches that it is possible to characterize the chemical makeup of a polyol estolide, a mixture of polyol estolides, or a composition comprising polyol estolides by using the compound’s, mixture’s, or composition’s, measured estolide number (EN) [0121]. Thompson teaches that the EN of a polyol estolide represents the average number of fatty acids added to base fatty acids comprising said polyol estolide. The EN also represents the average number of estolide linkages per molecule [0121].
Thus it would appear that the many different polyol estolide compounds disclosed in the prior art to Thompson meet the limitations of the claimed estolide esters obtained by the esterification of the reactants set forth. Thompson discloses that the polyol estolide compounds function as lubricant compositions including coolants, fire-resistant and/or non-flammable fluids, dielectric fluids such as transformer fluids, etc. [0033]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
April 8, 2022